  Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 1 of 9 PageID #: 716



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                     )
ANDREW R. PERRONG,                                   )
on behalf of himself and                             )
all other similarly situated,                        )
                                                     )
         Plaintiff,                                  )
                                                     )
         v.                                          )      Case No. 1:18-cv-000712-MN
                                                     )
LIBERTY POWER CORP, L.L.C.,                          )
                                                     )
                 Defendant.                          )
                                                     )

 DEFENDANT LIBERTY POWER CORP. LLC’S MOTION TO STAY PROCEEDINGS

         Defendant Liberty Power Corp, LLC (“Defendant” or “Liberty Power”), by and through

its counsel, respectfully moves this Court to stay proceedings pending the resolution of Liberty

Power’s petition for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) (“§ 1292(b) petition”)

to the U.S. Court of Appeals for the Third Circuit (“Third Circuit”). In support thereof, Liberty

Power states as follows.

    I.        Introduction

         Plaintiff, Andrew Perrong (“Plaintiff”), alleges that Liberty Power called his telephone

number on March 13, 2018 using an automated telephone dialing system (“ATDS”) and an

artificial or prerecorded voice, in violation of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq. (the “TCPA”). (D.I. 1). Plaintiff seeks to recover purported “damages” on behalf of

himself and a putative class. (Id.). Liberty Power denies both that it placed the call in question

and that the call violated the TCPA.

         On September 30, 2019, this Court ruled that the TCPA violated the First Amendment’s

free speech clause (the “Order”). (D.I. 48). However, the Court determined that this constitutional



                                                1
  Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 2 of 9 PageID #: 717



deficiency could be remedied by severing the debt-collection exemption from the remainder of the

statute. (Id.). In response, on October 30, 2019, Liberty Power filed with this Court its Motion to

Amend Order Denying Motion to Dismiss and to Certify Interlocutory Appeal.

         In the event this Court and the Third Circuit permit Liberty Power to appeal the Court’s

Order regarding the severability of the government debt-collection exemption, Liberty Power

respectfully requests that the Court stay this case pending the Third Circuit’s resolution of Liberty

Power’s § 1292(b) petition. A stay pending appeal will not unduly prejudice—nor present a clear

tactical disadvantage to—Plaintiff. A stay will simplify the issues for trial, and in fact may resolve

critical issues upon which Plaintiff’s claim relies. Furthermore, this case is in its infancy, as

discovery has not yet begun and a trial date has not yet been set. Therefore, a stay is warranted.

   II.      Legal Summary

         This Court has authority under 28 U.S.C. § 1292(b) to stay a case pending an appellate

court’s ruling on an interlocutory appeal. Flying Tiger Line, Inc. v. Cent. States, Sw. & Se. Areas

Pension Fund, 1986 WL 14904, at *3 (D. Del. Dec. 4, 1986); see also Landis v. N. Am. Co., 299

U.S. 248, 254 (1936) (stating that the power of a court to stay proceedings “is incidental to the

power inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants”); Clinton v. Jones, 520 U.S. 681, 706

(1997) (stating that a district court has “broad discretion to stay proceedings as an incident to its

power to control its own docket”) (citing Landis, 299 U.S. at 254). In exercising this discretion,

the Court must weigh the competing interests of the parties and attempt to maintain even fairness.

See Landis, 299 U.S. at 254–55.

         Courts typically consider three factors in deciding whether a stay is appropriate:

         (1) whether a stay will unduly prejudice or present a clear tactical disadvantage to
         the non-moving party, i.e., the balance of harms; (2) whether a stay will simplify



                                                  2
    Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 3 of 9 PageID #: 718



            the issues in question and trial of the case; and (3) whether a stay will promote
            judicial economy, e.g., how close to trial has the litigation advanced.

Alsoy v. Ciceksepeti Internet Hizmetleri Anonim Sirketi, 232 F. Supp. 3d 613, 620 (D. Del. 2017);

see also Cheyney State Coll. Faculty v. Hufstedler, 703 F.2d 732, 737–38 (3d Cir. 1983).1 Here,

each of these factors weighs strongly in favor of granting a stay.

     III.        Argument

            A.     A Stay Will Not Unduly Prejudice, nor Present a Clear Tactical
                   Disadvantage to, Plaintiff
            A stay in this case will not prejudice, nor create a clear tactical disadvantage to, Plaintiff.

Assessing whether a party is unduly prejudiced or presented with a clear tactical disadvantage

“does not occur in a vacuum.” ImageVision.Net, Inc. v. Internet Payment Exchange, Inc., 2012

WL 5599338, at *2 (D. Del. Nov. 15, 2012). Instead, “the concept of undue prejudice demands a

reference point. It is not enough that a non-movant simply be harmed by a decision to stay—it

must be unduly prejudiced . . . .” Id. (emphasis in original). Similarly, a finding of a clear tactical

advantage “requires the court to determine that its stay decision would place the non-movant at a

disadvantage relative to its adversary.” Id. “Undue prejudice and clear tactical disadvantage are

more likely to exist where the grant of a stay imposes a greater burden on the non-movant than its

denial would inflict on the movant.” Id.

            A stay here will not unduly prejudice or present a clear tactical disadvantage to Plaintiff.

A short stay would not impose any great burden on Plaintiff. This case is in the early stages of

litigation, and a delay, by itself, does form the basis of a claim for undue prejudice. See id. (citing



1
  The U.S. Supreme Court has stated that when a district court decides whether to stay a case
pending the outcome of a different case in the same forum, “the suppliant for a stay must make out
a clear case of hardship or inequity in being required to go forward . . . .” Landis, 299 U.S. at 255.
The suit here is the same in two different forums. This consideration, therefore, is inapplicable for
purposes of this Motion.


                                                      3
  Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 4 of 9 PageID #: 719



Wall Corp. v. Bonddesk Grp., 2009 WL 528564 (D. Del. Feb. 24, 2009)). While a stay may delay

resolution of the litigation, this fact alone is insufficient to preclude the relief requested. See

Enhanced Sec. Research, LLC v. Cisco Systems, Inc., 2010 WL 2573925, at *3 (D. Del. June 25,

2010). Instead, the stay must create undue—or particularly excessive or egregious—prejudice, or

present a clear tactical disadvantage to the non-movant. This heightened standard of inequity does

not exist where, as here, a delay in the proceedings is the sole impact. There exists no risk that

Plaintiff will suffer irreparable damages during the pendency of an appeal, as Plaintiff could be

compensated monetarily in the very same way if he were to ultimately succeed on the merits of

his claims. See Reyes v. Freebery, 2004 WL 1737683, at *5 (D. Del. July 30, 2004) (considering

whether plaintiff would be irreparably harmed by a stay in evaluating prejudice to the parties).

       Similarly, a stay would not cause Plaintiff to be presented with a clear tactical

disadvantage. Plaintiff’s success or failure in this case is not dependent upon an immediate

resolution of his claim. Instead, staying proceedings here will allow the Third Circuit to clarify a

critical issue upon which Plaintiff’s claim rests: namely, whether the government debt-collection

exemption is severable, or whether the entirety of the TCPA should be invalidated as

unconstitutional. A stay, therefore, has no substantive impact on Plaintiff’s ability to litigate his

case. Because the only detrimental impact of a stay on Plaintiff’s case is a delay in the proceedings,

this factor weighs in favor of a stay.

       B.      A Stay Will Simplify the Issues in Question for Trial

       A stay will simplify the issues in question for trial in this case. Plaintiff’s questionable

claim against Liberty Power—that Liberty Power’s alleged telephone call to Plaintiff violated the

TCPA—is premised, in part, on the TCPA’s constitutionality. If the Third Circuit determines that

the unconstitutional government debt-collection exemption is not severable from the TCPA, then




                                                  4
  Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 5 of 9 PageID #: 720



the TCPA must be stricken in its entirety. If the TCPA is unconstitutional, then Plaintiff’s claim

fails; Plaintiff cannot allege a violation of a statute when the statute itself is invalid. Therefore, it

is critical to resolve whether the unconstitutional provision is severable from the remainder of the

TCPA before this matter can proceed. Otherwise, Plaintiff’s claim may rest upon an alleged

violation of an unconstitutional statute. Because a stay will defer, and potentially nullify, the need

for expending any further resources to this case, which may be mooted entirely by a Third Circuit

ruling, this factor weighs in favor of a say. See UCB, Inc. v. Hetero USA Inc., 277 F. Supp. 3d

687, 690 (D. Del. 2017) (finding that where an appellate decision could moot some or all of

plaintiff’s claims, the “potential for simplification of the issues” was “significant”, and that factor

supported a stay).

        C.      A Stay Will Promote Judicial Economy

        Not only will the Third Circuit’s ruling on the TCPA’s constitutionality “make or break”

Plaintiff’s case, it will also save the Court and parties from the time and expense of needless

discovery and motion practice. “[A]ll district courts have an interest in efficiently managing their

dockets,” and a stay pending resolution of an appeal having the potential to distinguish this action

would promote judicial economy. Reyes, 2004 WL 1737683, at * 5 (citing In re Adelphia

Communs. Secs. Litig., 2003 U.S. Dist. LEXIS 9736, at *15 (E.D. Pa. May 14, 2013)).

        In evaluating this factor, courts also consider whether discovery is complete and a trial date

has been set. See, e.g., First Am. Title Ins. Co. v. MacLaren, LLC, 2012 WL 769601, at *4 (D.

Del. Mar. 9, 2012). Staying a case in its early stages “can be said to advance judicial efficiency

and maximize the likelihood that neither the Court nor the parties expend their assets addressing

invalid claims.” Senorx, Inc. v. Hologic, Inc., 2013 WL 133255, at *5 (D. Del. July 2, 2013).

Alternatively, when a party moves to stay an advanced action, it is likely that “the Court and the




                                                   5
  Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 6 of 9 PageID #: 721



parties have already expended significant resources…and the principle of maximizing the use of

judicial and litigant resources is best served by seeing the case through its conclusion.” Id.

       This case is in its infancy. Discovery has just commenced, and a trial date has not yet been

set. Staying the case to permit the Third Circuit to resolve a § 1292(b) petition will ensure that the

Court and the parties are not expending resources to address invalid claims. This factor therefore

favors a stay.

       D.        A Number of Courts Have Permitted Stays in Nearly Identical Cases

       A number of courts across the country have approved stays in nearly identical

circumstances where the TCPA’s constitutional scope is at issue on interlocutory appeal. See

Brickman v. Facebook, Inc., 2017 WL 1508719, at *5 (N.D. Cal. Apr. 27, 2017) (staying case

pending the forthcoming ruling by the D.C. Circuit Court of Appeals in ACA International v. FCC,

15-211 (D.C. Cir.) on the constitutionality and scope of potential liability under the TCPA); Holt

v. Facebook, Inc., No. 4:16-cv-02266-JST (N.D. Cal.) (same) (ECF No. 86); Gallion v. Charter

Communications, Inc., 287 F. Supp. 3d 920, 933 (C.D. Cal. 2018) (same); Flockhart v. Synchrony

Bank, 2017 WL 3276266, at *3 (N.D. Iowa Aug. 1, 2017) (same); Rosales v. Heath, 2017 WL

2533365, at *3 (D. Neb. June 9, 2017) (same). These trial courts all determined that allowing the

case to proceed was inappropriate when critical constitutional questions regarding the TCPA

remained unresolved at the appellate level.        Accordingly, each concluded that a stay was

appropriate pending interlocutory review.

       Moreover, the U.S. Supreme Court soon may rule on legal issues exceedingly relevant to

those at issue here. On October 17, 2019, the Defendant-Appellee in Duguid v. Facebook, Inc.,

No. 17-15320 (9th Cir.) filed a Petition for Certiorari with the U.S. Supreme Court to consider in

relevant part “[w]hether the TCPA’s prohibition on calls made using an ATDS is an




                                                  6
    Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 7 of 9 PageID #: 722



unconstitutional restriction of speech, and if so whether the proper remedy is to broaden the

prohibition to abridge more speech.”2 At least one sister court within the Third Circuit has stayed

proceedings pending the U.S. Supreme Court’s review of matters closely related to the issues

before the trial court. See, e.g., Powers v. Verizon Wireless Servs., LLC, 2010 WL 11575014, at

*2 (D.N.J. Oct. 10, 2010) (staying proceedings where “the Defendant advise[d] the Court that the

United States Supreme Court [] has granted a petition for a writ of certiorari in another action

concerning legal issues relevant here”). In the event the U.S. Supreme Court grants Facebook,

Inc.’s petition for certiorari in the Duguid case, the outcome undoubtedly will impact the legal

questions pertinent to this proceeding.

           Therefore, a stay is appropriate, and Liberty Power asks this Court to follow the wave of

courts that have stayed proceedings at the district level following an interlocutory review of the

TCPA at the appellate level.

     IV.      Conclusion

           All three factors, therefore, balance in favor of staying this case pending the Third Circuit’s

resolution of Liberty Power’s § 1292(b) petition. For those reasons, a number of district courts

across the country have granted a stay in nearly identical instances where the constitutionality of

the TCPA was at issue. A stay is particularly relevant, whereas here, the U.S. Supreme Court soon

may rule on questions of law directly relevant to those at issue here.

           For the foregoing reasons, in the event that (1) this Court grants Liberty Power’s Motion

to Amend Order Denying Motion to Dismiss and to Certify Interlocutory Appeal and (2) the Third




2
  A copy of the petition to the United States Supreme Court in the Duguid case is attached as
Exhibit A to Defendant’s Motion to Amend Order Denying Motion to Dismiss and to Certify
Interlocutory Appeal.


                                                     7
 Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 8 of 9 PageID #: 723



Circuit grants Liberty Power’s § 1292(b) petition, Liberty Power respectfully requests that the

Court stay this case pending the Third Circuit’s resolution of the § 1292(b) appeal.


                                                    ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                                    /s/ Alexandra D. Rogin
                                                    Alexandra D. Rogin, Esq. (Bar No. 6197)
                                                    222 Delaware Avenue, 7th Floor
                                                    Wilmington, DE 19801
                                                    Telephone: 302-552-2935
                                                    Facsimile: 302-574-7401
                                                    arogin@eckertseamans.com
                                                    Attorney for Defendant

                                                    ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                                    Charles A. Zdebski, Esq. (admitted pro hac vice)
                                                    Robert J. Gastner, Esq. (admitted pro hac vice)
                                                    Jeffrey P. Brundage, Esq. (of counsel)
                                                    1717 Pennsylvania Ave., N.W., 12th Floor
                                                    Washington, D.C. 20006
                                                    Telephone: 202-659-6676
                                                    czdebski@eckertseamans.com
                                                    jbrundage@eckertseamans.com
                                                    jgastner@eckertseamans.com
                                                    Co-counsel for Defendant



Dated: October 30, 2019




                                                8
 Case 1:18-cv-00712-MN Document 54 Filed 10/30/19 Page 9 of 9 PageID #: 724



                 LOCAL RULE 7.1.1 CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.1.1, counsel for Defendant has made a reasonable effort to reach

agreement with Plaintiff on the matters set forth in Defendant Liberty Power Corp., LLC’s Motion

to Stay Proceedings, and Plaintiff’s counsel has indicated that Plaintiff does not consent to the

relief requested by this Motion.

                                            Respectfully submitted,

                                            ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                            /s/ Alexandra D. Rogin
                                            Alexandra D. Rogin, Esq. (Bar No. 6197)
                                            222 Delaware Avenue, 7th Floor
                                            Wilmington, DE 19801
                                            Telephone: 302-552-2935
                                            Facsimile: 302-574-7401
                                            arogin@eckertseamans.com
                                            Attorney for Defendant

                                            Charles A. Zdebski, Esq. (admitted pro hac vice)
                                            Robert J. Gastner, Esq. (admitted pro hac vice)
                                            Jeffrey P. Brundage, Esq. (of counsel)
                                            1717 Pennsylvania Ave., N.W., 12th Floor
                                            Washington, D.C. 20006
                                            Telephone: 202-659-6676
                                            czdebski@eckertseamans.com
                                            jbrundage@eckertseamans.com
                                            jgastner@eckertseamans.com
                                            Co-counsel for Defendant
Dated: October 30, 2019




                                               9
